Exhibit 10.2

 

ASSIGNMENT AND ASSUMPTION OF
REAL ESTATE PURCHASE AND SALE AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION OF REAL ESTATE PURCHASE AND SALE AGREEMENT (this
“Assignment”) is executed to be effective as of September 22, 2008, by HARVARD
PROPERTY TRUST, LLC, a Delaware limited liability company (“Assignor”), and
BEHRINGER HARVARD OPPORTUNITY OP II LP, a Delaware limited partnership
(“Assignee”).

 

A.            Assignor, as Purchaser, entered into that certain Real Estate
Purchase and Sale Agreement dated as of September 19, 2008 (the “Agreement”),
with Principal Life Insurance Company, an Iowa corporation, for its Principal
U.S. Property Separate Account, as Seller, in respect of an office building
having a street address of 1875 Lawrence Street, Denver, Colorado 80202, as more
particularly described in the Agreement.

 

B.            Assignor desires to assign all its interest in the Agreement to
Assignee, and Assignee desires to accept such assignment.

 

NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration in hand paid by Assignee to Assignor, the
receipt and sufficiency of which are hereby acknowledged and confessed, Assignor
does hereby ASSIGN AND TRANSFER unto Assignee all of the right, title and
interest of Assignor as Purchaser in and to the Agreement. Assignee, by its
acceptance and execution hereof, hereby assumes and agrees to perform all
obligations of Purchaser pursuant to the Agreement.

 

EXECUTED to be effective as of the date first written above.

 

 

ASSIGNOR:

 

 

 

HARVARD PROPERTY TRUST, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President –

 

 

Corporate Development & Legal

 

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

BEHRINGER HARVARD OPPORTUNITY OP II LP,

 

a Delaware limited partnership

 

 

 

By:

BHO II, Inc.

 

 

a Delaware corporation,

 

 

its general partner

 

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President –

 

 

 

Corporate Development & Legal

 

Solo

 

--------------------------------------------------------------------------------